Citation Nr: 0841152	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  An unappealed March 1997 rating decision denied the 
veteran's claim of entitlement to service connection for a 
lung disorder; accordingly that decision is final.

2.  Evidence associated with the claims file since the March 
1997 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a lung disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the March 1997 rating decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for a lung disorder is not 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in January 2005 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records and VA medical treatment 
records have been associated with the claims file.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

A rating decision in March 1997 denied the veteran's claim of 
entitlement to service connection for a lung disorder on the 
basis that it was not shown in service and there was no 
medical evidence that it was incurred in or aggravated by 
military service.  The relevant evidence of record at the 
time of the March 1997 rating decision consisted of the 
veteran's service medical records, a July 1976 VA medical 
examination report, and a February 1997 VA medical 
examination report.

The veteran did not perfect an appeal to the March 1997 
rating decision.  Therefore, the March 1997 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In December 2004, a claim to reopen the issue of entitlement 
to service connection for a lung disorder was received.  
Relevant evidence of record received since the March 1997 
rating decision includes VA medical records dated from 
February 2002 to January 2007.  All of the evidence received 
since the March 1997 rating decision is "new" in that it 
was not of record at the time of the March 1997 decision.  
However, none of the evidence is material as it does not show 
that the veteran has a current diagnosis of a lung disorder 
that was incurred in or aggravated by military service.  
Indeed, the new evidence associated with the claims file 
shows that the veteran does not have a current diagnosis of a 
lung disorder.  As such, there is no new medical evidence 
which shows that the veteran has a current diagnosis of a 
lung disorder which is related to military service.  
Accordingly, the evidence received since the March 1997 
rating decision does not raise a reasonable possibility of 
substantiating the veteran's claim.

Since the additional evidence received since the March 1997 
rating decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a lung disorder.  As new and material evidence 
to reopen the finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a lung disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


